09/20/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 22-0479


                                        OP 22-0479

                                                                            SEP 2 0 2022
 STEVEN JOSEPH JOHNSON,                                                  Bovvc,r1 (,teenwood          r-
                                                                       Clerk or Supreme
                                                                                           Court
                                                                          Snare of
                                                                                     Montana
              Petitioner,

       v.                                                            ORDER

 SARGEANT BRAGG,

              Respondent.


       Steven Joseph Johnson has filed a Petition for Writ of Habeas Corpus, indicating
that he is being held in jail and that his bail is excessive. Johnson states that he is being
held on $50,000 bail and that he has not had a bail reduction hearing. He is currently being
held in the Lewis and Clark County Detention Center (LCCDC).
       Johnson states that he has "been illegally withheld from court process, been placed
in segregation for asking for [his] lawyer, had court appearances where [he] somehow
plead[s] though never appears." He contends that the LCCDC has violated "his civil,
human, legal and available rights" and accuses the jail of being racist by not letting him
appear at his court proceeding.
       We secured a copy of the court's register of actions. In May 2021, the State charged
Johnson with multiple offenses, including felony theft and criminal possession of drug
paraphernalia. After an arraignment hearing, the court set bond at $10,000 initially and
released Johnson. In July 2021, the State sought to amend its charging documents, and the
court set multiple arraignment hearings in August 2021 because Johnson did not appear.
The District Court issued an arrest warrant on August 27, 2021. Over the next eleven
months, Johnson had other counsel appear, after the arrest warrant was served in
September, and the State again amended its charging documents, most likely to include
bail jumping. On July 5, 2022, the court imposed a $50,000 bond with conditions. Johnson
has since been assigned other counsel to represent him.
       Montana's statute for habeas corpus relief provides that a court may inquire into the
cause of restraint or incarceration to determine its illegality. Section 46-22-101(1), MCA.
Johnson had a bail hearing last year, and he has not demonstrated want of bail, pursuant to
§ 46-22-103, MCA. He is not entitled to a bail reduction hearing after incurring new
charges. See §§ 46-9-106(2), and 46-9-311(1), MCA. His pending criminal case in District
Court is the cause of his incarceration, and his increased bail is due to Johnson's
non-compliance with the court's release order and conditions.               Johnson has not
demonstrated that he is illegally incarcerated. Section 46-22-101(1), MCA.
      Johnson should refrain from filing pleadings on his own behalf with this Court while
he is represented by counsel. M. R. App. P. 10(1)(c). Accordingly,
       IT IS ORDERED that Johnson's Petition for Writ of Habeas Corpus is DENIED
and DISMISSED.
      The Clerk is directed to provide a copy of this Order to: the Honorable Kathy Seeley,
District Court Judge; Angie Sparks, Clerk of District Court, under Cause No. DC-2021-
202; Sargeant Bragg, LCCDC; Kevin Downs, Deputy County Attorney; Victor N.
Bunitsky, Defense Counsel; counsel of record, and Steven Joseph Johnson personally.
                     `C-%
      DATED this         day of September, 2022.


                                                       " 1/1/0
                                                           $
                                                             Chief Justice

                                                      Lf     7. 1    .4




                                                 g    e94.                       %+ft



                                                                 Justices

                                             2